t c summary opinion united_states tax_court cynthia s al-murshidi petitioner v commissioner of internal revenue respondent docket no 4230-o0s filed date cynthia s al-murshidi pro_se dustin m starbuck for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463' of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority ' unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure - - respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax after a concession by petitioner ’ the issue is whether sec_213 relating to the disallowance of certain surgical expenses precludes a deduction for medical_expenses paid_by petitioner petitioner resided in roanoke virginia at the time the petition was filed background the applicable facts may be summarized as follows petitioner suffered from severe obesity for a period of years prior to without the aid of surgical intervention petitioner lost over pounds as a result of the weight loss petitioner developed a mass of loose-hanging skin which spanned the width of her abdomen and spilled over onto her upper thighs petitioner was employed as a registered nurse at the carilion roanoke community hospital where she worked in the emergency room her duties called for frequent bending running and other physical activities the skin mass prevented petitioner from comfortably performing her emergency room duties additionally the mass was prone to skin breakdowns sores infections pain and irritation after the weight loss petitioner underwent three surgeries to remove this skin mass the first procedure utilized petitioner concedes that dollar_figure of the amount claimed as medical_expenses represents pretax payments for medical insurance and is therefore not deductible liposuction to remove pounds of fat from the mass the second procedure removed the excess skin of the mass the final procedure was conducted to remove excess fluid which had collected between the skin and the abdominal muscles the statements submitted by the plastic surgeon who performed the surgery described the procedures as cosmetic in nature the procedures were not covered by petitioner’s health insurance petitioner paid for the surgeries and deducted the costs as medical_expenses on her federal_income_tax return respondent determined that the expenses related to these surgical procedures were for cosmetic_surgery of a type not considered medical_care and therefore were not deductible under sec_213 the medical deductions as claimed and as allowed are as follows expense amount claimed amount allowed medicine drugs dollar_figure dollar_figure optical expenses dental expense sec_150 pre-tax insurance -q- doctors hospitals big_number --o- surgical expenses big_number --q- the doctors hospitals and surgical expenses disallowed by respondent both relate to the procedures discussed above although these claimed expenses total dollar_figure petitioner only substantiated that she paid dollar_figure for the disputed procedures at trial petitioner introduced no evidence from - - which it could be determined that she incurred greater expenses than those substantiated discussion in general sec_213 allows as an itemized_deduction the expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer to the extent that such expenses exceed percent of adjusted_gross_income prior to it would appear that the expenses of the surgeries petitioner had would have been allowed under sec_213 see mattes v commissioner t c see also revrul_82_111 1982_1_cb_48 in however congress enacted section a of the omnibus budget reconciliation act of publaw_101_508 stat that added paragraph to sec_213 sec_213 provides a in general --the term medical_care does not include cosmetic_surgery or other similar procedures unless the surgery or procedure is necessary to ameliorate a deformity arising from or directly related to a congenital abnormality a personal injury resulting from an accident or trauma or disfiguring disease b cosmetic_surgery defined --for purposes of this paragraph the term cosmetic_surgery means any procedure which is directed at improving the patient’s appearance and does not meaningfully promote the proper function of the body or prevent or treat illness or disease the senate_finance_committee report’ provides inter alia there was no formal report printed separately rather the report of the senate_finance_committee was printed directly in the congressional record see cong rec s15629 --- - the bill provides that expenses paid for cosmetic_surgery or other similar procedures are not deductible medical_expenses unless the surgery or procedure is necessary to ameliorate a deformity arising from or directly related to a disfiguring disease cosmetic_surgery is defined as any procedure which is directed at improving the patient’s appearance and does not meaningfully promote the proper function of the body or prevent or treat illness or disease thus under the provision procedures such as hair removal electrolysis hair transplants lyposuction and face lift operations generally are not deductible in contrast expenses for procedures that are medically necessary to promote the proper function of the body and only incidentally affect the patient’s appearance or expenses for treatment of a disfiguring condition arising from a disease such as reconstructive surgery following removal of a malignancy continue to be deductible cong rec sdollar_figure s15711 it is clear from the senate_finance_committee report that congress did not intend that the expenses of all so-called cosmetic surgeries would be nondeductible respondent contends that since the procedures were classified as cosmetic by petitioner’s surgeon they were cosmetic for purposes of applying sec_213 respondent argues that petitioner’s skin mass is not a deformity arising from or directly related to a congenital abnormality a personal injury resulting from an accident or trauma or disfiguring disease and therefore treatment for her condition respondent also notes that petitioner’s health insurance did not cover the surgical procedures there may be many reasons for this such as the policy exempted treatment for obesity thus we do not find the lack of insurance coverage to be elucidating -- - does not fall within the exception for deductible cosmetic procedures see sec_213 a we disagree petitioner was pounds overweight and suffered from morbid obesity obesity is well recognized in the medical community as a serious disease see national heart lung and blood inst natl inst of health clinical guidelines on the identification evaluation and treatment of overweight and obesity in adults nih pub no furthermore petitioner continued to suffer from the effects of this disease in the form of the above-described skin mass that was a deformity this mass was not merely unsightly it was prone to infection and disease and interfered with petitioner’s daily life the procedures that petitioner underwent meaningfully promoted the proper function of her body and treated her disease despite the classification given to the procedures by the surgeon we find that these procedures are not cosmetic_surgery for purposes of sec_213 sec_213 b petitioner’s deduction however is limited to the amount of expenses that she substantiated reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
